Mokphy, J.
A motion to dismiss this appeal has been made, which, we think, must prevail. The order of the judge below made it returnable on the first day of the session of this court to be holden in the town of Opelousas, on the fourth Monday of August, 1844. The transcript was filed more than one year after the return day. No application was made for further time; nor is it pretended that the appellant has been prevented *486from filing the record within the legal delay, by any event not under his control. He stands, therefore, before us without any excuse; and his appeal must be, and is hereby dismissed, with costs.
T. H., and W. B. Lewis, for the appellant.
Overton and Dupré, for the defendant.